NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of reply filed 10/22/2021, in response to the non-final office action mailed 7/22/2021. 
Claims 4, 27-29, 32, 33, and 37-39 are pending.  Claims 1-3, 5-26, 30, 31, and 34-36 have been canceled.  Claims 37-39 are newly added.
Claims 4, 27-29, 32, 33, and 37-39 are being allowed on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1, 3, and 15-17 under 35 U.S.C. 103 as being unpatentable Jung et al. (U.S. 2014/0128318-previously cited), is withdrawn in view the amendment filed 10/22/2021.
The rejection of claims 1-3 and 15-17 under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. 2014/0128318-previously cited) as applied to claims 1, 3, and 15-17 above, and further in view of BioSynthesis (11/11/2008, 1 page, accessed at URL biosyn.com/faq/why-acetylate-and-amidate-a-peptide.aspx-previously cited), is withdrawn in view the amendment filed 10/22/2021.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sunhee Lee on 11/1/2021.
The claims have been amended as follows: 

27. (Currently amended) An isolated conjugate, comprising linked to [[and]] a biocompatible material capable of increasing in vivo half-life of the peptide 

29. (Currently amended) A composition comprising
(i-a) the isolated peptide of claim 4, or
(i-b) an isolated conjugate comprising in vivo half-life of the peptide.


(i-a) the isolated peptide of claim 4, or
(i-b) an isolated conjugate comprising in vivo half-life of the peptide; and
(ii) at least one compound or material having a therapeutic activity for metabolic syndrome.

33. (Currently amended) The composition of claim 32, further comprising (iii) at least one another compound or material having a therapeutic activity for metabolic syndrome.

Claims 4, 28, and 37-39 are allowed as set forth in the amendment filed 10/22/2021.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: an isolated peptide comprising the amino acid sequence selected from the group consisting of SEQ ID NOs: 20, 22, and 27 is free the prior art.
The closest art to SEQ ID NO: 20 is Jung et al (U.S. 2014/0128318-previously cited), as set forth in the withdrawn 102(a)(1) rejection.
The closest art to SEQ ID NO: 22 is the peptide of SEQ ID NO: 30 of Lu et al (U.S. 2016/0137712) which has 93.6% identity with instant SEQ ID NO: 22.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 4, 27-29, 32, 33, and 37-39 are allowed. 
Claims 4, 28, and 37-39 are allowed as set forth in the amendment filed 10/22/2021.  Claims 27, 29, 32, and 33 are allowed as set forth in the above examiner’s amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654